                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

JUSTIN REID and
STEPHEN MCMULLEN,
                                        Case No. 2:18-cv-13681
           Plaintiffs,                  District Judge Sean F. Cox
                                        Magistrate Judge Anthony P. Patti
v.

CITY OF DETROIT,
STEPHEN GEELHOOD,
GREGORY TOURVILLE,
STEVEN RILEY,
LARRY BARNETT,
MATTHEW BRAY,
AMY MATELIC, and
ARTHUR LEAVELLS,

           Defendants.
___________________________________/

            ORDER DENYING WITHOUT PREJUDICE
      PLAINTIFFS’ MOTION TO COMPEL THE DEPOSITION OF
     DEFENDANTS’ “SOURCE OF INFORMATION #2499” (ECF 52)

A.   Background




                                 1
      This case is one of several filed against the City of Detroit and others by

alleged lawful and licensed operators of marijuana grow and/or distribution

facilities. On August 31, 2018, this Court denied a motion for class certification in

one such case, which was later terminated by way of a March 28, 2019 stipulated

order of dismissal with prejudice and without costs. See, e.g., Davis, et al. v. City

of Detroit, et al. (Case No. 2:15-cv-10547-PDB-DRG [ECFs 168, 172]).

      Meanwhile, the instant and several similar cases were filed. See, e.g.,

Lockard et al. v. City of Detroit et al. (Case No. 2:18-cv-13045-PDB-DRG);

Gardella et al v. City of Detroit et al. (Case No. 2:18-cv-13678-TGB-APP);

Metris-Shamoon et al v. City of Detroit et al. (Case No. 2:18-cv-13683-AJT-

RSW); and, Frontczak et al v. City of Detroit et al. (Case No. 3:18-cv-13781-RHC-

DRG). In many of these cases, a source of information (SOI) or a confidential

informant (CI) is or was at issue.1

B.    The Instant Case




1
  As Plaintiff’s counsel explained at oral argument, the Detroit Police Department
keeps an ongoing file on SOIs, from whom it may receive or to whom it may turn
for information repeatedly, whereas CIs are not so documented and tend to provide
information in a single matter.
                                          2
      On November 26, 2018, Justin Reed and Stephen McMullen filed the instant

case, via counsel, against the City of Detroit and John/Jane Doe Police Officers.

In their March 28, 2019 first amended complaint, which is the operative pleading

at this juncture, Plaintiffs identify the individual Defendants as Sgt. Stephen

Geelhood, Gregory Tourville, Steven Riley, Larry Barnett, Matthew Bray, Amy

Matelic, and Arthur Leavells. Although Plaintiffs claim their arrest and detention

was undertaken without probable cause (ECF 19 ¶¶ 17, 22, 31), their only mention

of an “affidavit” in the operative pleading is as follows:

      Plaintiffs recently obtained an affidavit in support of a search warrant
      for their premises (though Plaintiffs were never shown a copy of
      same) that was signed by Defendant Arthur Leavells who was
      criminally indicted and pled guilty for his role in a conspiracy to rob
      legitimately operated marijuana grow and distribution facilities in and
      around the City of Detroit.

(ECF 19 ¶ 18; see also ECF 52-2.)2

      With the exception of Leavells, as to whom the Clerk has entered a default,

Defendants have appeared and are represented by counsel. (ECFs 5-6, 26-28, 37-

39, 50.) The Court conducted a scheduling conference on July 30, 2019, and the

resulting scheduling order sets a discovery deadline of May 1, 2020. (ECF 36.)

C.    Instant Motion



2
 On June 28, 2016, when asked, “You’ve submitted false affidavits both to the
Prosecutor’s Office and to judges before this[,]” Leavells testified, “Correct . . . .”
(ECF 52-6 at 7.) In 2017, Leavells and others (David Hansberry, Bryan Watson,
                                           3
      On June 27, 2019 – a date prior to the aforementioned discovery conference

– Plaintiff’s served a notice of taking deposition of confidential informant #2499.

(ECF 52-3.) Counsel for the parties discussed the possible deposition of SOI 2499

from at least August 2019 through September 17, 2019. (ECF 52-4 at 2-23.)

      Currently before the Court is Plaintiff’s September 24, 2019 motion to

compel the deposition of Defendants’ SOI #2499, which Judge Cox has referred to

me for hearing and determination. (ECFs 52, 54.) Defendants have filed a

response, and Plaintiffs have filed a reply. (ECFs 56, 57.) The parties also

submitted a joint list of unresolved issues. (ECF 58.)3

D.    The Informant’s Privilege

      “Where the disclosure of an informer's identity, or of the contents of his

communication, is relevant and helpful to the defense of an accused, or is essential

to a fair determination of a cause, the privilege must give way.” Roviaro v. United

States, 353 U.S. 53, 60–61 (1957). See also McCray v. State of Ill., 386 U.S. 300,


and Calvin Turner) were sentenced in United States of America v. Hansberry, et
al., Case No. 2:15-cr-20217-SJM-APP (E.D. Mich.).
3
  Also pending are: (1) Defendants’ August 13, 2019 motion to dismiss (ECF 43),
which includes a qualified immunity argument; and, (2) Plaintiffs’ September 3,
2019 motion for leave to file a second amended complaint and jury demand (ECF
46), which is accompanied by a proposed amended pleading alleging, inter alia,
that “Defendant Leavells falsely testified to facts in the affidavit in support of the
search warrant of Plaintiffs’ business[,]” (ECF 46-2 ¶ 21). But that proposed
pleading is neither operative nor before the Undersigned. Judge Cox has noticed
these motions for a November 21, 2019 hearing. (ECFs 45, 48.)
                                           4
310 (1967) (quoting Roviaro). This privilege has also been applied in the civil

context. See, e.g., Holman v. Cayce, 873 F.2d 944, 945 (6th Cir. 1989) (“the

identity of the informant was protected from discovery by the ‘informer's

privilege[.]’”); Smith v. City of Detroit, 212 F.R.D. 507, 509 (E.D. Mich. 2003)

(Taylor, C.J.) (citing Roviaro and McCray); May v. City Of Detroit, No. 08-13186,

2010 WL 1417752, at *3 (E.D. Mich. Apr. 5, 2010) (Borman, J.); and, Hunt v. City

of Toledo Law Dep't, No. 3:10 CV 2896, 2012 WL 262609, at *4-*6 (N.D. Ohio

Jan. 27, 2012).

E.    Discussion and Order

      On November 7, 2019, I conducted a hearing at which attorneys Dennis A.

Dettmer, Michael R. Dezsi, James M. Surowiec, and Lindsey R. Johnson appeared.

(ECFs 55, 59.) Having considered the motion papers and oral argument, I issued

my ruling from the bench. For the reasons stated on the record, all of which are

incorporated herein by reference as though fully restated herein, Plaintiffs’ motion

to compel the deposition of Defendants’ SOI #2499 (ECF 52) is DENIED

WITHOUT PREJUDICE.

      In sum, setting aside the timing of the deposition notice, and based on the

information before the Court, Plaintiffs have yet to show that disclosure of SOI

#2499’s identity or deposition of this individual “is essential to a fair determination

of [this] cause[.]” Roviaro, 353 U.S. at 60–61. This is so, at least in part, because


                                           5
Plaintiffs have not made “a substantial preliminary showing that a false statement

knowingly and intentionally, or with reckless disregard for the truth, was included

by the affiant in the warrant affidavit[.]” Franks v. Delaware, 438 U.S. 154, 155–

56 (1978). See also McCallum v. Geelhood, 742 F. App'x 985, 991 (6th Cir. 2018)

(“the district court properly applied the Franks exclusionary rule to set aside the

first two paragraphs of Officer Matelic’s warrant affidavit.”).

      Although Plaintiffs’ request is premature based on the current offerings, it

may be renewed with a more robust and specific record that is developed with the

use of discovery devices, such as Interrogatories or Requests for Admission, to

determine whether SOI #2499 exists, is alive, and/or was utilized in this case.

Plaintiffs may also seek the depositions of Leavells himself (if he can be

successfully subpoenaed) and/or his fellow narcotics crew members. In other

words, there may be a time when the SOI’s deposition will be ordered subject to

various protective procedures. See, e.g., May, 2010 WL 1417752, at *3 (“the

Magistrate Judge's Order, which strikes a balance between Plaintiffs' need for

relevant information with the Defendants' interest in non-disclosure, is not clearly

erroneous or contrary [to] law.”).

      Meanwhile, discovery may continue. True, “it is entirely proper for a trial

judge in such cases as this to establish a time for the filing of motions challenging

the sufficiency of the pleadings, during which discovery will be stayed unless good


                                          6
cause can be shown to the contrary.” Kennedy v. City of Cleveland, 797 F.2d 297,

300 (6th Cir. 1986). However, no request for a stay has been filed. Moreover,

notwithstanding Defendants’ pending qualified immunity argument, a stay of

discovery is not automatic. Alspaugh v. McConnell, 643 F.3d 162, 168 (6th Cir.

2011) (explaining that Summers v. Leis, 368 F.3d 881, 886 (6th Cir. 2004) “did not

hold that any time qualified immunity is asserted it is proper to dismiss on that

ground prior to allowing any discovery.”); McMillen v. Windham, No. 3:16-CV-

558-CRS, 2018 WL 652830, at *2 (W.D. Ky. Jan. 31, 2018) (Lindsay, M.J.)

(“‘discovery may be permitted, even where qualified immunity is raised, if it is

appropriate to frame the immunity issue.’”) (quoting Carden v. City of Knoxville,

2016 U.S. Dist. LEXIS 87799, *2-3 (E.D. Tenn. July 7, 2016) (internal citation

omitted)). As observed from the bench, discovery here may well frame the

immunity issue, where, as here, it is intertwined with the veracity of the “judicially

authorized search warrant.” (ECF 43 at 23-27.)

      Finally, as explained in more detail from the bench, no costs are awarded,

because “the motion was substantially justified or other circumstances make an

award of expenses unjust.” Fed. R. Civ. P. 37(a)(5)(B).

      IT IS SO ORDERED.

Dated: November 12, 2019                s/Anthony P. Patti
                                        Anthony P. Patti
                                        UNITED STATES MAGISTRATE JUDGE

                                          7
